DETAILED ACTION
Applicant's arguments filed on 10/27/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a master switching stage including a first flying capacitor; a slave switching stage including a second flying capacitor; and a pulse width modulation (PWM) controller configured to configure the master switching stage into a master magnetizing switching state in which the first flying capacitor is coupled between the input voltage source and the input voltage terminal to charge the input terminal to a first multiple of the input voltage during a master magnetizing period extending from a reset of a first ramp signal until a second ramp signal exceeds the error signal; a first ramp generator configured to generate the first ramp signal, wherein the first ramp generator is further configured to reset the first ramp signal responsive to a falling edge of a clock signal; and a second ramp generator configured to generate the second ramp signal, wherein the second ramp generator is further configured to reset the second ramp signal responsive to a rising edge of the clock signal; wherein the PWM controller is further configured to configure the slave switching stage into a slave magnetizing switching state in which the second flying capacitor is coupled between the input voltage source and the input voltage terminal to charge the input terminal to the first multiple of the input voltage during a slave magnetizing period extending from a reset of the second ramp signal until the first ramp signal exceeds the error signal.”
Claim 10; prior art of record fails to disclose either by itself or in combination:  “…an interleaved buck-boost converter, comprising: generating an error signal responsive to a difference between an output voltage for an output filter and a reference voltage; generating a first ramp signal responsive to a first edge of a clock signal; generating a second ramp signal responsive to a second edge of the clock signal; in a master switching stage including a first flying capacitor, charging an input terminal for the output filter to twice an input voltage over a master magnetizing period that begins responsive to the first edge of a clock signal and ends responsive to the second ramp signal exceeding the error signal; and in a slave switching stage including a second flying capacitor, charging the input terminal to the input voltage during a first sub-level cycle extending from a termination of the master magnetizing period to a subsequent first edge of the clock signal.”
Claim 12; prior art of record fails to disclose either by itself or in combination:  “…master switching stage having four master switches and a first flying capacitor; a slave switching stage having four slave switches and a second flying capacitor; a cascade switch coupled between the master switching stage and the slave switching stage; and a pulse width modulation (PWM) controller configured to configure the master switching stage into a master magnetizing switching state in which the input terminal is charged to three times an input voltage during a master magnetizing period extending from a reset of a first ramp signal until a second ramp signal exceeds the error signal, and wherein the PWM controller is further configured to configure the slave switching stage into a slave de-magnetizing switching state in which the input terminal is charged to two times the input voltage during a slave magnetizing period extending from a reset of the second ramp signal until the first ramp signal exceeds the error signal, and wherein the PWM controller is further configured to close the cascade switch during the slave magnetizing period to charge the first flying capacitor to twice the input voltage.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838